DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 23, 2021 has been entered.
Response to Applicant’s Amendments and Arguments
Claims 1-15 are currently pending in the application and are considered in this Office action, with claims 1-2, 4-5, 7, 11-13 amended.
The rejection of claims 2, 4-5, 7, and 11, and their dependent claims under 35 U.S.C. § 112(b) as being indefinite has been withdrawn in response to Applicant’s amendments.
Applicant’s arguments have been considered but are moot because of new ground of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2010/0101282 A1, cited in IDS), hereinafter Jeong in view of Kiyoyuki et al. (JP 2002-291677 A, cited in IDS, Machine English translation has been attached to the previous Office action), hereinafter Kiyoyuki.
Regarding claim 1, Jeong discloses a laundry treatment apparatus (100, Fig. 2, Abstract) comprising a cabinet (case 130) having an entrance (Fig. 3); a drawer (120) configured to be extracted from the cabinet through the entrance (Fig. 3); an accommodation unit (outer tub 140) disposed in the drawer and defining a space configured to receive washing water (Abstract); a pump (172) disposed at a rear surface of the drawer to discharge water in the accommodation unit (para 72); a water supply pipe (180) coupled to a rear surface of the cabinet (e.g. Fig. 4) fluidly connected to the accommodation unit and extending through the rear surface of the cabinet to outside the cabinet (e.g. Fig. 4) to supply water from an external water supply source (e.g. para 26); and a water discharge pipe (170) connected to the pump and to the outside of the cabinet to provide fluid communication between the pump and the outside of the cabinet 
Kiyoyuki teaches a washing appliance (dishwasher, Fig. 1) comprising a cabinet (1) having an entrance (para 18); a drawer (2) configured to be extracted from the cabinet through the entrance and forming a washing chamber (Fig. 2); a water supply hose (12) coupled to the washing chamber, a drainage hose (11); a connecting pipe (121) connected to a water source (water faucet) and to the water supply hose (via valve 13) to provide fluid communication between the water source and the drainage hose (para 28), and a second discharge pipe (113) connected to the outside of the cabinet and to the drainage hose (para 29). Kiyoyuki teaches a body (20) coupled to a rear surface of the cabinet and configured to be rotatable along a plane horizontal to a plane along which the drawer is retracted into or extracted from the cabinet (via hinge portion 22, Figs. 1 and 2, para 15), and that the water supply hose and the drainage hose are composed of hard portions (23) integrally formed on the body 20 side by side (Fig. 6), and the soft portions (para 35) connected to the hard portions (via 212, e.g. illustrated in Fig. 3 for a drainage hose) and to the washing chamber (e.g. Fig. 2). Kiyoyuki teaches that the holding rotation member 20 is an integrally molded member made of synthetic resin, composed of three parts, a drain hose rigid portion 21, a hinge 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the water supply and discharge hoses in the washing machine disclosed by Jeong with the hard portions provided in the body coupled to the cabinet and configured to be rotatable along the horizontal plane as the drawer is retracted into or extracted from the cabinet, and the soft portions coupled to the hard portions and to the washing chamber and the pump, respectively, as taught by Kiyoyuki, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (C) Use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143). Water supply and discharge arrangement comprising hard portions provided in a connector rotatably coupled to the cabinet is known in the prior art, as taught by Kiyoyuki. Modifying the washing machine of Jeong with such arrangement would be recognized by one in the art as being an improvement, yielding the predictable result of eliminating pinching and damage to the water supply and drainage hoses during movement of the drawer into or out of the cabinet, rendering this limitation obvious. 
Further, it would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the washing machine of Jeong with the connecting pipe and the second discharge pipe taught by Kiyoyuki for the predictable result of connecting the laundry treatment apparatus to the external water source and the external drain, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The connecting pipes from the cabinet of the laundry treatment apparatus to the external drain and the external water source are well known in the art, as taught by Kiyoyuki; and one of ordinary skill in the art would consider inclusion of the connecting pipe and the second draining pipe for the reasons of supplying the laundry treatment apparatus with water form washing and draining water after washing. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more “than the predictable use of prior-art elements according to their established functions.” Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
In the arrangement taught by Kiyoyuki, the supply channel and the discharge channel are located in a vertical plane (e.g. Fig. 6). Kiyoyuki does not teach that the supply channel and the discharge channel are located in a plane parallel to a bottom surface of the cabinet, i.e. a horizontal plane. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to rearrange the supply channel and the discharge channel such that they are located in a plane parallel to a bottom surface of the cabinet, i.e. a horizontal plane, since it has been held that the 
Regarding claim 3, Kiyoyuki teaches that the body is defined so that its upper edge end is lower than the upper edge portion of the drawer (para 28), and that the body (20) has dimensions that allow the body to fit in the space between the rear surface of the drawer and the rear surface of the cabinet (e.g. Figs. 1, 2). The taught body dimension is interpreted as the claimed cross-section capable of accommodating the upper edge of the rear surface of the drawer, in the broadest reasonable interpretation. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape or the size of the body taught by Kiyoyuki in the laundry treatment apparatus of Jeong, such as to accommodate an upper edge of a rear surface of the drawer, with no change in respective function, to yield the same and predictable result of providing portions of the supply and drainage pipes and allowing to fully extract and to fully retract the drawer, absent any secondary considerations or showing of criticality of such size. See MPEP §2144.04(IV)(A) regarding Obviousness and Changes in Size/Proportion. The motivation for doing so would be to enhance space utilization.
Regarding claim 6, Kiyoyuki teaches a supporter (30, para 28) mounted on the rear surface of the cabinet, that the body (20) is a bar having two ends (Fig. 2), and that one end of the body is rotatably connected to the supporter (via shaft supports 221, 222, Fig. 3, para 26).
Regarding claim 8, Kiyoyuki teaches that one end of the second discharge pipe (113) is connected to a point (212) that is closer to the supporter (22) than to the other end of the body (20, Fig. 3).
Regarding claim 9, Kiyoyuki teaches that the second discharge pipe (113) comprises a flexible hose (para 29). The disclosed flexible material of the hose is interpreted as an elastic material, in the broadest reasonable interpretation. Kiyoyuki further teaches that the soft portion can be processed into a bellows shape to give flexibility (para 36). The taught bellows is interpreted as an extensible structure, in the broadest reasonable interpretation. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the configuration having an extensible structure, i.e. bellows, of the soft portion of the drain hose taught by Kiyoyuki for the flexible portion of the second drainage hose taught by Kiyoyuki for the predictable result of providing connection between the draining hose of the water bearing appliance and the external drain, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. The motivation for doing so would be to be able to adjust the length of the second discharge pipe, as needed.
Regarding claim 10, Kiyoyuki teaches that the soft portion of the hose can be processed into a bellows shape to give flexibility (para 36). The taught bellows is interpreted as an extensible structure, in the broadest reasonable interpretation.
Regarding claim 11, Kiyoyuki teaches that a length of the body (20) allows the ends of the body to be located in a space between a rear surface of the cabinet and a 
Regarding claims 12 and 13, Jeong in view of Kiyoyuki is relied upon as discussed above in paras 8-12 of this Office action. The disclosed integrally formed body 20 (e.g. Fig. 6) reads on the claimed bar-shaped body. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape of the body of Kiyoyuki into a bar shape, with no change in respective function, to yield the same and predictable result of forming a hard body defining the supply channel and the discharge channel, absent any secondary considerations or showing of criticality of such shape. See MPEP §2144.04(IV)(B) regarding Obviousness and Changes in Shape.
Allowable Subject Matter
Claims 2, 4, 5, 7, and 14-15 are objected to as being dependent upon a rejected base claim 1. However, these claims would be allowable if claims 2, 4, and/or 14 are rewritten in independent form including all of the limitations of the base claim 1.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is Kim (US 2011 /0265524 A1), Jeong (US 2010/0101282 A1), Seo (US 2010/0107704 A1), and Kiyoyuki (JP 2002-291677 A). The prior art of record fails to teach or suggest fairly alone or in combination the limitations, as discussed below: 
As for claim 2, the closest prior art of record fails to teach or render obvious the limitation of at least a portion of the body located at a space between an upper surface of the cabinet and an upper surface of the drawer based on the drawer being retracted into the cabinet, wherein at least a portion of the supply pipe is arranged above the upper surface of the drawer, as in the context of claim 2. Such arrangement allows to eliminate in interference between the drawer and the body during extraction and retraction of the drawer, to provide an improved support for the supply pipe during operation of the laundry treatment apparatus, and to increase structural stability of the body defining the supply channel and the discharge channel that is moving during extraction and retraction of the drawer, and as a result, to prevent sagging of the body due to gravity or external force (vibration of the drawer), mitigate or prevent deformation or breakage of the body, and mitigate or prevent the water supply channel and discharge channel from becoming entangled or caught by components provided in the 
As for claim 4, the closest prior art of record fails to teach or render obvious the limitation of the supply channel and the discharge channel defined side by side in the body, wherein the supply channel is located above a rear portion of an upper surface of the drawer, and the discharge channel is located in a space between an upper portion of the rear surface of the cabinet and an upper portion of the rear surface of the drawer based on the drawer being retracted into the cabinet, as in the context of claim 4. Such arrangement of the body allows to maximize a volume of the drawer, minimize a volume of the cabinet, prevent sagging of the body due to gravity or external force (vibration of the drawer) and to mitigate or prevent deformation or breakage of the body since the area of the body at which the first supply channel is provided is supported by the upper surface of the drawer. See Applicant's US PGPUB 2020/0087842 at paras [0207], [0209], and [0210].
As for claim 14, the closest prior art of record fails to teach or render obvious the limitation of the supply channel and the discharge channel defined side by side in the body, wherein the first end of the first discharge pipe is connected to a bottom surface of the body, and a first end of the supply pipe is connected to a side surface of the body, as in the context of claim 14. Such connecting of the supply pipe and first discharge pipe to the different surfaces of the body while the supply channel and the discharge channel are defined side by side in the body, allows to space apart the portions of the first discharge pipe and the supply pipe that are adjacent the body, and to minimize . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711